UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 21-2244


In re: LUKE D. PATTERSON,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:21-cv-00075-GMG-RWT)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Luke D. Patterson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luke D. Patterson petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2241 petition. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court dismissed Patterson’s § 2241 petition by order entered on November

4, 2021. Accordingly, because the district court has recently ruled on Patterson’s petition,

we deny the mandamus petition as moot. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2